PER CURIAM.
This is a disciplinary proceeding prosecuted pursuant to Article XI, Integration Rule of The Florida Bar, 31 F.S.A. We are confronted with the petition of respondent to review the judgment of the Board of Governors of the Florida Bar filed July 21, 1962, and also with a sworn letter of retraction by a complaining witness which was received by this court after full consideration of the matter by the Board of Governors and after oral argument before this court.
In view of the retraction and recalcitration of a primary witness it is ordered that this record be remanded to the Board of Governors for further consideration, with authority to make such changes as they may deem appropriate.
ROBERTS, C. J., and THOMAS, THOR-NAL and O’DONNELL, JJ., concur.
TERRELL, J., dissents.